Citation Nr: 1119155	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-38 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1973.  He also served on active duty from November 1977 to June 1978 and was discharged under conditions other than honorable, but the nature and circumstances and whether he is entitled to VA benefits based on this period of service, is not the subject of the present appeal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for hepatitis C.  

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2010).  In August 2009, additional service treatment records were associated with the claims file.  These records were not associated with the claims folder when VA first decided the claim, and these are pertinent to the claim of entitlement to service connection for hepatitis C.  This claim will be reconsidered without consideration of whether there is new and material evidence.  Id.  The Board has therefore listed the issue on the title page accordingly.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hepatitis C was incurred as the result of his drug abuse in service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.301(d), 3.303 (2010).


(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a February 2008 letter for the claim on appeal.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the February 2008 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the claim on appeal.    

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, private hospitalization records from January 1974 to February 1974, and treatment records and laboratory reports from the Department of Corrections from April 1998 to February 2008.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the record, the Board finds that an examination is not necessary.  While the Veteran's postservice treatment records do indicate that the Veteran has a current diagnosis of hepatitis C, an examination is only required when there is a current disability and evidence of an in-service event, injury, or disease.  Implicit in this requirement is that the event, injury or disease must have occurred in the line of duty.  However, as the Board has concluded that the Veteran's hepatitis C was incurred as a result of intravenous drug use and therefore evidence of willful misconduct, the incurrence is not considered to be in the line of duty.  As such, there is no evidence of an in-service event, injury, or disease that can be associated with the claimed disability.  The Board therefore finds that the Veteran has not satisfied all elements of McLendon and VA is not required to provide him with a VA examination in conjunction with this claim.  See 38 C.F.R. §§ 3.1(n), 3.159 and 3.301 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran asserts that he contracted hepatitis C while in basic training during his period of active service from June 1972 to April 1973.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

In order to establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the current hepatitis C disability and an incident of the Veteran's service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.  No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (2010).  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records reveals a diagnosis of hepatitis.  In an August 1972 in-service hospital summary record, the Veteran was diagnosed with serum hepatitis, Australia Antigen positive.  It was noted that the Veteran "last used intravenous drugs two and one half to three months ago and admit[ted] to intermittent use of intravenous drugs for approximately one year prior to admission.  He use[d] various forms of speed and admit[ted] to the use of common needles with at least one friend who had hepatitis."  The Veteran also underwent a liver function test which was compatible with the diagnosis of hepatitis.  Upon discharge from service, an April 1973 separation examination report noted no abnormalities, but the accompanying report of medical history noted the Veteran's August 1972 hospitalization for hepatitis.  

After separation from service, private hospital records from January 1974 to February 1974 ruled out hepatitis upon entrance, but noted the Veteran's final diagnosis as serum hepatitis upon discharge.  The Veteran also reported that in service, he took drugs and got hepatitis in October 1972 and was hospitalized for eight weeks thereafter.

The Veteran also submitted treatment records and laboratory reports from the Department of Corrections from April 1998 to February 2008 documenting, in pertinent part, the Veteran's ongoing treatment for hepatitis C, but there was no evidence indicating a link to service.  In March 2007, it was noted that the Veteran was diagnosed with liver cancer within the past year, and that the Veteran reported abusing heroin, which was an offshoot of opioids he received for his liver cancer treatment, as well as using IV heroin for pain.  Moreover, in September 2007 and February 2008 records, the Veteran reported that his first IV drug use was in 2006, which contradicts to his reported inservice drug use in the service treatment records and earlier post-service treatment records.  

While the Board will concede a history of hepatitis noted during his period of service from June 1972 to April 1973, service connection is not warranted.  Hepatitis C is not deemed to be incurred in the line of duty as it was the result of the Veteran's own willful misconduct.  38 U.S.C.A. § 105(a) (West Supp. 2010); 38 C.F.R. § 3.301(d) (2010).  There is no evidence that the Veteran was exposed to blood transfusions while in service and the Veteran's own in-service statements confirm that he used IV drugs during service and that his hepatitis C is related to such drug use.

Thus, the Board finds that service connection for hepatitis is not warranted.  The Board is cognizant of the Veteran's assertions, maintaining that he has service-related hepatitis C; however, they are not found to be credible.  The Veteran contended several times during and after service that he used IV drugs in service.  Moreover, the Veteran himself indicated that his hepatitis originated in service due to IV drug-related activity; yet in September 2007 and February 2008 treatment records from the Department of Corrections, the Veteran reported that his first use of IV drugs was in 2006.  The Veteran's blatant contradictions render his lay statements not credible.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for hepatitis C.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hepatitis C is denied.    



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


